Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1739
                        Lower Tribunal No. 17-2638
                           ________________

                          Philip Morris USA Inc.,
                                 Appellant,

                                     vs.

                           Ruby Holliman, etc.,
                                Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

      Arnold & Porter Kaye Scholer LLP, and Geoffrey J. Michael
(Washington, D.C.); Shook, Hardy & Bacon LLP, and Scott A. Chesin (New
York, NY), for appellant.

     Kelley Uustal, PLC, and Robert W. Kelley and Kimberly Wald (Fort
Lauderdale); Bishop & Mills, PLLC and John S. Mills, Courtney Brewer and
Jonathan Martin (Tallahassee), for appellee.


Before SCALES, HENDON and LOBREE, JJ.

     LOBREE, J.
        Philip Morris USA Inc. (“Philip Morris”) appeals the trial court’s denial

of its motions for directed verdict and to set aside the verdict in an Engle-

progeny 1 action where the jury found for Ruby Holliman (the “plaintiff”), as

personal representative of the estate of her deceased husband, Ulisee

Holliman (“Holliman”), on her conspiracy claim. The jury concluded that

Holliman reasonably relied to his detriment on a statement or statements

made in furtherance of the agreement between Philip Morris and the tobacco

companies to conceal or omit material information concerning the health

effects and/or addictive nature of smoking cigarettes, and that his reliance

was a legal cause of his lung cancer and death. Philip Morris primarily

argues that the plaintiff failed to prove that her late husband detrimentally

relied on any statements made in furtherance of the conspiracy. For the

reasons set forth below, we decline to disturb the jury verdict and affirm.

                                 BACKROUND

        The plaintiff commenced the underlying wrongful death action against

Philip Morris following her husband’s death from lung cancer that she blamed

on his smoking of Philip Morris’ cigarettes. She asserted claims for strict

liability, fraudulent concealment, conspiracy to fraudulently conceal, and




1
    Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006).


                                        2
negligence. The conspiracy claim was based on the tobacco industry’s multi-

decade efforts, dating back to at least the early 1950s, to deceive and

mislead the public about the health risks and addictive nature of cigarettes.

The strategy adopted by the industry was to conceal its internal research

findings that smoking was addictive and caused cancer and other diseases,

deny in public statements that smoking was harmful to health, and refute any

scientific evidence suggesting to the contrary. Simultaneously, the industry

extensively promoted smoking through its wide-spread advertising. The goal

of the industry was not only to target new potential smokers but also to keep

existing smokers smoking. Many of the industry’s deceptive and misleading

press releases, articles, television appearances, and advertisements were

introduced into evidence at trial. The conspiracy went on until at least the

late 1990s, when the industry first began publicly admitting that smoking is

addictive and causes cancer and other diseases, and that there is no such

thing as a safe cigarette.

      Holliman was born in 1936 and began smoking cigarettes as a

teenager. He first smoked R.J. Reynolds Tobacco Company’s Salem filtered

cigarettes, averaging one-and-a-half packs a day. When he was about

twenty-four years old, he switched to Philip Morris’ Marlboro Reds, also




                                     3
filtered cigarettes, 2 and smoked about two packs a day until just after he was

diagnosed with stage four lung cancer in early 1993.

        No evidence was offered at trial to determine whether the industry’s

false and misleading statements played any role in Holliman’s decision to

start smoking. However, there was specific evidence that such statements

contributed to Holliman’s addiction and continued smoking after he became

a regular smoker. Testimony of Holliman’s daughter reflected that in the

1980s, while living at home, she used to watch television shows and news

programs with her father on which the industry representatives appeared to

address the claims that smoking was harmful to health and made assertions

to the contrary. Several segments of such programs were introduced into

evidence for illustration. 3 The daughter further recalled that after watching


2
 Due to the industry’s marketing practices, filtered cigarettes were generally
perceived as a safer alternative to non-filtered cigarettes, even though they
had no real health benefits.
3
    For example, the following video clip was played for the jury:
        [THE HOST:] First of all, we know cigarette smoking is bad for
        our health. Why does The Tobacco Institute continue to promote
        smoking?
        [THE INDUSTRY REPRESENTATIVE:] Well, The Tobacco
        Institute does not promote smoking. It promotes the right of the
        individual to make a decision to smoke, and then supports that
        individual in making that decision.
             And I have to disagree with you in that we don’t know what
        causes the illnesses that have been attributed to cigarette

                                        4
one such program in the early 1980s, she had a conversation with her father

about smoking. During this conversation, she told him that he needed to

stop, as smoking was not good for him, but Holliman maintained that

“cigarettes was [sic] not bad for you.” 4P3F




        smoking. Certainly, I’m not denying the fact that cigarette
        smoking could be a risk factor involved with some people and
        some of the problems that they might have, but I don’t think that
        there is a causal relationship established between cigarette
        smoking and any disease.
4
    Specifically, the daughter testified as follows:
           Q. Did you have conversations with your dad about these
              programs?
           A. Maybe one.
           Q. And when you had this conversation with your dad about
              this program, was he telling you what he was presently
              thinking in that moment?
           A. Yes.
           ....
           Q. What was he telling about these programs - - about
              this one program?
           A. That cigarettes was [sic] not bad for you.
           Q. And this is what he said to you.
           A. Yes.
     On cross-examination, she elaborated:
           Q. You testified that you remember your dad saying
              something along the lines of, “Cigarettes are good”?
           A. Yes.
           Q. But you do specifically remember telling him that, “But,
              look, it says they are not good for you; you need to stop.”
              True?
           A. True.
           Q. You remember that this was sometime around the mid
              ’80s?

                                               5
      The daughter further testified that these types of programs ultimately

made Holliman realize that smoking was, indeed, bad for him, which

realization prompted his first attempts to quit. While family members gave

somewhat varying testimony as to when the first quit attempts started, the

totality of evidence suggested that they were made in the mid-1980s. 5

Around that time, Holliman also received some personal warnings about the

health dangers of smoking as some of his family members and co-workers

began developing serious health problems from smoking. 6 Holliman made




         A. Early ’80s.
         Q. And your testimony is that your dad at that point was
            saying that the program, whoever it was on that
            program, was saying that cigarettes were okay?
         A. Yes.
Prior to trial, Philip Morris sought to exclude Holliman’s out-of-court
statement on the basis it was inadmissible hearsay. The trial court ultimately
found the statement admissible under the “state of mind” exception to the
hearsay rule. See § 90.803(3)(a)(1), Fla. Stat. (2019).
5
  The plaintiff’s testimony implied that Holliman made the first attempts in the
mid-1980s. Holliman’s daughter initially indicated that the attempts started
in the early-1980s but later clarified they did not start until the mid-1980s.
Holliman’s son recalled that Holliman first attempted to quit in the early-
1980s by chewing nicotine gum, but expert testimony suggested this was
inaccurate, as nicotine gum was not on the market until the mid-1980s.
6
 In the mid-1980s, Holliman’s mother developed emphysema from smoking.
From the mid-1980s to late 1980s, the plaintiff Ruby Holliman, then a smoker
herself, began experiencing health issues caused by smoking and eventually
suffered a heart attack. During this timeframe, Holliman’s brother-in-law and
two co-workers also developed lung cancer because of smoking.


                                       6
many attempts to quit smoking but did not actually quit until after his lung

cancer diagnosis. He died in September 1993, within a year of his diagnosis.

He was fifty-seven years old.

      The plaintiff’s addiction expert opined that Holliman was addicted to

nicotine in cigarettes and his addiction was a substantial cause of his

continued smoking.     Another expert witness, an oncologist, opined that

cigarette smoking was a substantial cause of Holliman’s lung cancer and

death. Further expert testimony generally established that misinforming a

smoker of the risks associated with smoking can affect the smoker’s

motivation to quit smoking and/or to seek expert assistance to be more

effective in efforts to quit. Continued smoking, in turn, increases the risk of

developing lung cancer and other diseases. An epidemiological study that

the jury was apprised of at trial reported that smokers die on average ten

years earlier than nonsmokers, as every cigarette smoked takes

approximately ten minutes off of a smoker’s life expectancy. Smokers who

cease smoking before the age of thirty-five have on average the same life

expectancy as nonsmokers. On average, smokers who cease smoking

before the age of forty-five increase their life expectancy by nine years. Even

smoking cessation well into middle-age results in significant health benefits.

      Philip Morris’ theory of defense was that Holliman smoked because he



                                      7
enjoyed it and it helped him to manage stress, rather than because he was

addicted to nicotine or because of anything the industry said about the health

risks and addictive nature of cigarettes, and he had the ability to quit in time

to avoid his lung cancer. Philip Morris argued that had Holliman quit smoking

early enough (at least before the early 1980s) and continued not to smoke

long enough, his risk of getting lung cancer would have reduced dramatically.

      The jury returned a verdict in the plaintiff’s favor on her negligence,

strict liability, and conspiracy claims, and awarded her $2.5 million in

compensatory damages.            The jury found that punitive damages were

warranted, but awarded none. While the jury determined that Holliman was

fifty percent responsible for his injuries, the trial court entered judgment on

the full amount of the verdict because the plaintiff prevailed on one of her

intentional tort claims.7 After the trial court denied all of Philip Morris’ post-
                       P6F   P




trial motions, this appeal followed.

                                    ANALYSIS

      Philip Morris argues that the trial court erred in denying its motions for

directed verdict and to set aside the verdict on the plaintiff’s conspiracy claim

because she adduced insufficient evidence to prove the elements of



7
 See Schoeff v. R.J. Reynolds Tobacco Co., 232 So. 3d 294, 305 (Fla.
2017).


                                        8
detrimental reliance and legal cause.8 We review the trial court’s denial of a

motion for directed verdict de novo. R.J. Reynolds Tobacco Company v.

Rouse, 307 So. 3d 89, 92 (Fla. 3d DCA 2020). “When an Engle defendant

unsuccessfully challenges the sufficiency of the detrimental reliance

evidence in the trial court, it can prevail on appeal if no proper view of the

evidence or inference from the evidence supports the verdict.” Philip Morris

USA Inc. v. Cuddihee, 338 So. 3d 444, 446 (Fla. 1st DCA 2022) (citing

Whitmire, 260 So. 3d at 538). We must evaluate the evidence and all

reasonable conclusions and inferences from it in the light most favorable to

the verdict. See Rouse, 307 So. 3d at 92.

     A claim for conspiracy to fraudulently conceal ordinarily requires a

plaintiff plead and prove (1) an agreement between two or more parties, (2)

to do an unlawful act or to do a lawful act by unlawful means, (3) the doing

of some overt act to further the conspiracy, and (4) damage to the plaintiff

because of the acts performed pursuant to the conspiracy. See Rouse, 307

So. 3d at 93. A district court disagreement over what proof is required to




8
  The parties agree that the jury was properly instructed on the reliance
element. See R.J. Reynolds Tobacco Co. v. Whitmire, 260 So. 3d 536, 539-
40 (Fla. 1st DCA 2018); see also Prentice v. R.J. Reynolds Tobacco Co.,
290 So. 3d 963, 965-66 (Fla. 1st DCA 2019), approved, 338 So. 3d 831, 842
(Fla. 2022).


                                      9
prevail on the detrimental reliance element of a conspiracy claim was

resolved during the pendency of this appeal in Prentice v. R.J. Reynolds

Tobacco Co., 338 So. 3d 831 (Fla. 2022).

      Pursuant to Prentice, to prevail on a conspiracy claim, “an Engle

progeny plaintiff must prove reliance on a statement that was made by an

Engle . . . co-conspirator . . . that concealed or omitted material information

about the health effects or addictiveness of smoking cigarettes.” Id. at 837.

“Actionable misrepresentations are not limited to statements that are

affirmatively false on their face” but also include statements that “are

misleading because they conceal or omit other material information.” Id. at

837-38. In addition, the proof of reliance need not include the exact words

of the misrepresentations upon which the smoker relied. See id. (further

clarifying that “reliance on ‘a statement’” does not require proof of reliance

on ‘a specific statement’”).

      The purpose of the reliance requirement is to determine whether the

tobacco companies’ deceptive messaging influenced the smoker’s conduct

regarding smoking, such as the smoker’s decision to start or continue

smoking, or the smoker’s failure to quit, to his or her injury. See Prentice,

338 So. 3d at 837 (“[W]hat matters for purposes of reliance is that the plaintiff

be able to prove a causal connection running from an Engle defendant’s



                                       10
statement or statements, to the [smoker’s] beliefs about the health effects or

addictiveness of smoking cigarettes, to the [smoker’s] injury.”); see also

Restatement (Second) of Torts § 548, Cmt. a (1977) (“In order to justify

recovery, the recipient of a misrepresentation must rely upon the truth of the

misrepresentation itself, and his reliance upon its truth must be a substantial

factor in inducing him to act or to refrain from action.”).

      Upon our independent review of the record, we find sufficient evidence

to establish that Holliman received, believed, and acted upon false and

misleading statements by the tobacco companies regarding the health risks

and addictiveness of cigarette smoking to his detriment. When viewed in the

light most favorable to the verdict, his daughter’s testimony reflected that

Holliman saw a number of false and misleading statements about dangers

associated with smoking on various television programs once he became a

regular smoker, and that he expressed his belief after watching at least one

such program that cigarettes were not bad for you.9 This evidence allowed



9
  Holliman’s out-of-court statement that “cigarettes was [sic] not bad for you”
was admissible because it was offered to show Holliman’s material state of
mind–his belief that smoking was not bad for him–and not to prove that
cigarettes were, indeed, not bad for health. See R.J. Reynolds Tobacco Co.
v. Hamilton, 316 So. 3d 338, 341 (Fla. 4th DCA 2021) (finding “the portion of
[the deceased smoker’s] statement that filtered cigarettes were safe was
admissible as that statement was not offered to prove the truth of the matter
asserted—that filtered cigarettes were in fact safe—but rather to show [her]

                                       11
for a reasonable conclusion that Holliman continued to smoke because he

was misled by the tobacco companies into believing that smoking was not

harmful to his health at least until the mid-1980s, when he received the first

personal warnings about the risks associated with smoking and made his

first attempts to quit. This was sufficient evidence of detrimental reliance.

See, e.g. Hamilton, 316 So. 3d at 342 (noting that, if admissible, smoker’s

statement that filtered cigarettes were safe based on what she heard from

advertising was strongest evidence of reliance in case). Moreover, there is

a distinction between knowing about general health hazards of smoking and

knowing about the danger of addiction associated with it.        There is no

evidence in the record indicating that Holliman fully comprehended the

addictiveness of nicotine during his unsuccessful attempts to quit smoking

or at any other time prior to his death. 10

      Because there was evidence from which a reasonable jury could infer

that the tobacco companies’ false and deceptive messages about the health




then-existing state of mind.”).
10
   The fact that Holliman continued smoking after he may have learned of
some dangers associated with smoking did not sever the link between the
false and misleading statements and his lung cancer and death, because the
evidence also reflected that Holliman first learned of the dangers associated
with smoking only when his addiction prevented him from successfully
quitting.

                                       12
risks and addictiveness of cigarettes continued Holliman’s smoking behavior

for a number of years, which, in turn, increased the risk of him developing

lung cancer, there was also evidence from which a reasonable jury could

infer that Holliman detrimentally relied on Philip Morris’ deceptive messaging

concerning the health risks and addictive potential of cigarettes, which

reliance was a substantial factor in his failure to quit smoking successfully in

time to avoid his lung cancer and death. We thus decline to disturb the jury’s

verdict and affirm.

      Affirmed.




                                      13